Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s amendments to overcome the 112 rejections of record are acknowledged. Said 112 rejections have been withdrawn accordingly.
Applicant’s arguments remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 
Claim 13 recites “a resistivity of the second portion is greater than a resistivity of the first portion”, however, said limitation is not explicitly described in the original specification. As the difference resistivity may encompass more than just difference in doping concentration difference, a clear and explicit show of support is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040265630 A1 (SUH) in view of US 20190157601 A1 (HOU) and US 20190165138 A1 (TSAI).
Regarding claim 1, SUH teaches “A display device ([0005]) comprising: 
a substrate (100, FIG. 1); 
a lower electrode (110) provided above the substrate; 
... 
an organic layer (120, 130, 140, 150, 160, and 170) ... electrically connected to the lower electrode (see FIG. 1); and 
an upper electrode (180) electrically connected to the organic layer (FIG. 1), the organic layer being between the lower electrode (110) and the upper electrode (180);
wherein the organic layer includes a hole injection layer (120)... 
the hole injection layer has a higher ... dopant concentration (120 has increasing concentration from upper portion of 120 to lower portion of 120, [0036])...”.  

    PNG
    media_image1.png
    381
    466
    media_image1.png
    Greyscale

While SUH does not explicitly state the dopant is p-type dopant, however, SUH teaches electron acceptor dopant material for hole injecting layer ([0014]). An acceptor dopant material is understood in the art to be p-type dopant material.
SUH does not explicitly teach the organic light emitting device structure having "an insulating film provided above the lower electrode and having an opening" such that the organic layer is "arranged at least partly in the opening and electrically connected to the lower electrode"..."the opening includes a first area arranged to a center side, and a second area arranged on an outer side of the first area, and 
the hole injection layer has a higher ...dopant concentration in the first area than in the second area", however, HOU teaches an organic light emit device having the organic layer including a first electrode, a hole transport layer, an organic light emitting layer, an electron transport layer, an electron injection layer, and a second electrode, in this order, on the hole 

    PNG
    media_image2.png
    386
    544
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    519
    828
    media_image3.png
    Greyscale


TSAI teaches higher mobility in a layer is formed from having higher dopant concentration ([0017]).
One of ordinary skill would want to form the organic light emitting layers of SUH in the opening of a pixel defining layer as taught by HOU and modify the hole injection layer of SUH with the multilayered hole injection layers with different hole mobility as taught by HOU and to form the different mobility by doping the layers with different doping concentration as taught by TSAI.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pixel defining layer to form individual pixels for an organic light emitting display and use the sub-layers for maintaining same brightness at various position by adjusting the thicknesses and hole mobility as taught by HOU ([0056]) and TSAI. A more uniform brightness would be a desirable characteristic for display with high definition and high contrast as stated by SUH ([0005]).
  
Regarding claim 3, SUH in view of HOU and TSAI teaches "The display device according to claim 1" as previously discussed.
SUH further teaches "wherein the organic layer includes a hole transport layer (130), and the hole transport layer has a greater thickness (the claimed thickness is not limitted to a specific feature, therefore, is read as any designated thickness of the hole transport layer) in 
Regarding claim 4, SUH in view of HOU in view of TSAI teaches "The display device according to claim 1" as previously discussed.
SUH does not explicitly teaches the organic light emitting device structure such that  "wherein the hole injection layer is provided from the opening to an upper surface of the insulating film", however, HOU teaches the hole injection layer 13 is provided in the opening and in contact with the upward facing side surfaces of 12 in FIG. 1.
One of ordinary skill would want to form the organic light emitting layers of SUH in the opening of a pixel defining layer as taught by HOU.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pixel defining layer to form individual pixels for an organic light emitting display.
Regarding claim 5, SUH teaches "The display device according to claim 1".
SUH does not explicitly teach " wherein the hole injection layer includes: 
a first hole injection layer provided in the first area in the opening; and 
a second hole injection layer provided in the second area in the opening, and 
the first hole injection layer has a first p-dopant concentration higher than a second p-dopant concentration of the second hole injection layer", however, HOU teaches the hole injection layer having sub-layers 131 and 132. The claim does not exclude 132 or 131 from a specific area, therefore, the first area and second area can be designated in 131 and 132, (see annotated FIG. 2). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sub-layers for maintaining same brightness at various position by adjusting the thicknesses and hole mobility as taught by HOU ([0056]); a more uniform brightness would be a desirable characteristic for display with high definition and high contrast as stated by SUH ([0005])
Regarding claim 13, SUH in view of HOU and TSAI teaches "The display device according to claim 1" as previously discussed.
HOU further teaches "the hole injection layer includes a first portion in the first area and a second portion in the second area; and 
a resistivity of the second portion is greater than a resistivity of the first portion (see annotated portions of first area and second area in FIG. 2).
One of ordinary skill in the art would want to modify the hole injection layer of SUH to have the hole injection layer of HOU for the same reason as previously discussed.
Since SUH in view of HOU and TSAI teaches the same structure as disclosed, then regarding the limitation "a resistivity of the second portion is greater than a resistivity of the first portion", it is noted an "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed 

Claims 1-4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160155978 A1 (PARK) in view of US 20190013492 A1 (JANKUS).
Regarding claim 1, PARK teaches "A display device (FIG. 1, FIG. 2) comprising: 
a substrate (110, FIG. 1); 
a lower electrode (anode 141) provided above the substrate; 
an insulating film (135) provided above the lower electrode and having an opening (opening in 135); 
an organic layer (142) arranged at least partly in the opening and electrically connected to the lower electrode; and 
an upper electrode (cathode 143) electrically connected the organic layer, the organic layer being between the lower electrode and the upper electrode (FIG. 2); 
wherein the organic layer includes a hole injection layer (142a), the opening includes a first area (a center area) arranged to a center side, and a second area (area of 142a with thickness of T1) arranged on an outer side (area of 142a adjacent 135 with thickness of T2) of the first area...".

    PNG
    media_image4.png
    377
    629
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    342
    678
    media_image5.png
    Greyscale

PARK does not teach "the hole injection layer has a higher p-dopant concentration in the first area than in the second area"; however, JANKUS teaches a p-doped hole injection layer 130 with increasing p-dopant closer to anode ([0316]) in FIG. 5.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use adjust the dopant concentration in a hole injection layer for to improve conductivity and hole injection characteristic, as taught by JANKUS. A device having improved hole conductivity and injection would have enhanced brightness and improved efficiency.
Regarding claim 2, PARK teaches “The display device according to claim 1, wherein the organic layer has a greater thickness in the first area than in the second area (T2 is greater than T1, FIG. 2)”.
Regarding claim 3, SUH teaches "The display device according to claim 1, wherein the organic layer includes a hole transport layer (142b)".
PARK does not explicitly state "the hole transport layer has a greater thickness in the first area than in the second area"; however, PARK teaches hole transport layer 142b is disposed directly on hole injection hole injection layer 142a and FIG. 2 shows a section of 142b having a greater thickness at the corner region similar to 142a.
One of ordinary skill would understood from the teaching of PARK hole transport layer 142b would have a greater thickness in the corner as suggested in FIG. 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention a thicker region would form in the corner region as the hole 
Regarding claim 4, PARK teaches “The display device according to claim 1, wherein the hole injection layer (142a, FIG. 2) is provided from the opening to an upper surface of the insulating film (135)”.
Regarding claim 13, PARK in view of JANKUS teaches "The display device according to claim 1" as previously discussed.
PARK does not teach a specific dopant concentration for the hole injection layer such that "wherein 
the hole injection layer includes a first portion in the first area and a second portion in the second area; and 
a resistivity of the second portion is greater than a resistivity of the first portion"; however, JANKUS teaches a p-doped hole injection layer 130 with increasing p-dopant closer to anode ([0316]) in FIG. 5. A portion of the higher p-doped region in hole injection layer 130 can be designated as the first area, and a portion of the lower p doped region in hole injection layer 130 can be designated as second area. Which would have the doping concentration difference as disclosed, therefore, would have the resistivity difference as claimed.
One of ordinary skill would want to form the hole injection layer of PARK with varying p-dopant concentration as taught by JANKUS.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use adjust the dopant concentration in a hole injection layer for to improve conductivity and hole injection characteristic, as taught by JANKUS. A device 
Since PARK in view of JANKUS teaches the same structure as disclosed, then regarding the limitation "a resistivity of the second portion is greater than a resistivity of the first portion", it is noted an "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y. Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIEN C LY/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/